Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 1 of 22 Page ID #:1




 1   THE LAW OFFICE OF ROBERT L. STARR
     Robert L. Starr, State Bar No. 183052
 2   robert@starrlaw.com
     23901 Calabasas Road, Suite 2072
 3   Calabasas, CA 91302
 4
     Attorneys for Plaintiff
 5

 6                                UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
     JOEY SCHIMMEL, individually and on             Case No.
 9   behalf of all others similarly situated,
10                      Plaintiff,                  CLASS ACTION
11                         vs.                      COMPLAINT FOR:
12   MERCEDES BENZ USA, LLC, and DOES               (1) VIOLATION OF CALIFORNIA
     MBUSA 1 through 10, inclusive,                     BUSINESS AND PROFESSIONS
13                                                      CODE, SECTION 17200, et seq.
                       Defendants.
14                                                  (2) VIOLATION OF THE CONSUMERS
                                                        LEGAL REMEDIES ACT, CAL. CIV.
15                                                      CODE SECTION 1770, et seq.
16

17                                                  JURY TRIAL DEMANDED
18

19

20

21

22

23

24

25

26

27

28

                                                   1
                                        CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 2 of 22 Page ID #:2




 1          Plaintiff Joey Schimmel (“Plaintiff”), individually and on behalf of all other members of

 2   the public similarly situated, brings this action against Defendant Mercedes Benz USA, LLC

 3   (“Defendant” or “MBUSA”), upon information and belief, except as to his own actions, the

 4   investigation of his counsel, and facts that are a matter of public record. The term “Vehicle”

 5   shall refer to the used 2010 Mercedes E350 vehicle purchased by Plaintiff, VIN

 6   WDDHF5GB0AA144431. Plaintiff alleges as follows:

 7                                          INTRODUCTION

 8          1.      Dating back to 2009, MBUSA has distributed Partial Zero Emissions Vehicles

 9   (“PZEV”), as defined by California Code of Regulations (“CCR”) Title 13, Section 1962.1, to

10   consumers in the state of California. MBUSA has received Zero Emissions Vehicle (“ZEV”)

11   credits from the state of California relating to the distribution of the PZEV vehicles. In exchange

12   for MBUSA receiving ZEV credits, MBUSA was and is required to extend the California

13   emissions warranty as defined by CCR Title 13, Section 2037 and 2038, relating to the PZEV

14   vehicles, to 15-years or 150,000 miles.

15          2.      This consumer class action arises out of MBUSA’s failure to properly identify

16   and pay for all of the parts and labor that should correctly be covered for 15-years or 150,000

17   miles, pursuant to CCR Title 13, Section 1962.1, 2035, 2037 and 2038, (“California Emissions

18   Warranty”), relating to 2009 through 2017 MBUSA PZEV vehicles. As a result, Plaintiff and

19   members of the Class and Subclass are paying out of pocket for repairs that should be covered

20   under the California Emissions Warranty. Plaintiff’s claims apply to all Model Year 2009-2017

21   MBUSA PZEV vehicles which qualify for coverage pursuant to the California Emissions

22   Warranty (“Class Vehicles”).

23          3.      MBUSA has violated, and continues to violate, California law in that MBUSA

24   fails to cover under the California Emissions Warranty all of the parts and labor costs relating to

25   the diagnosis and repairs of all defective emissions components that MBUSA is required to

26   cover for Class Vehicles, for 15-years or 150,000 miles whichever occurs first, as required by

27   CCR Title 13, Section 1962.1, 2035, 2037, and 2038.

28   ///

                                                      2
                                           CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 3 of 22 Page ID #:3




 1          4.      By not comprehensively identifying to consumers and factory authorized repair

 2   facilities all of the parts that should be covered under the California Emissions Warranty,

 3   MBUSA has wrongfully limited the warranty coverage for those parts.

 4          5.      Plaintiff seeks reimbursement for, inter alia, all out of pocket costs paid for

 5   repairs that should have been covered under the California Emissions Warranty relating to Class

 6   Vehicles, and an injunction to compel MBUSA to properly identify and cover all parts that

 7   should be covered under the California Emissions Warranty.

 8                                           BACKGROUND

 9          6.      For decades, MBUSA has been in the business of importing and distributing

10   Mercedes vehicles to the State of California, with the intent to sell Mercedes vehicles to

11   consumers in California. As such, the MBUSA vehicles have been subject to state and federal

12   regulations regarding both emissions standards and regarding MBUSA’s obligations to provide

13   consumers with warranties relating to emissions parts.

14          7.      CCR Title 13 Section 1962.1, 2035, 2037, and 2038, requires that, for PZEV

15   Vehicles, all defects in materials or workmanship that would cause the vehicle’s on-board

16   diagnostic malfunction indicator light to illuminate (as defined in CCR Title 13 Section 2037),

17   all defects in materials or workmanship that would increase emissions, and all defects in

18   materials or workmanship that would result in a vehicle not being able to pass a California smog

19   check are warranted for 15-years or 150,000 miles, whichever occurs first (italics added),

20   pursuant to the California Emissions Warranty. The 15-year warranty period is reduced to 10

21   years or 150,000 miles only for “a zero-emission energy storage device used for traction power

22   (such as a battery, ultracapacitor, or other electric storage device).” The Class Vehicles are all

23   defined as PZEV vehicles as defined by CCR Title 13 Section 1962.1, for which the California

24   Emissions Warranty provides coverage.

25          8.      As alleged herein, MBUSA has failed to comply with its warranty obligations

26   pursuant to the California Emissions Warranty.

27   ///

28   ///

                                                      3
                                           CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 4 of 22 Page ID #:4




 1          9.      MBUSA has unilaterally defined and wrongfully limited the parts of the Class

 2   Vehicles that should properly be identified as parts covered by the California Emissions

 3   Warranty, and covered for 15-years/150,000 miles under CCR Title 13 Section 1962.1.

 4          10.     Section 1962.1 requires that, relating to Class Vehicles, any warranted part, as

 5   defined by the CCR, that when defective would cause the vehicle’s on-board diagnostic

 6   malfunction indicator light to illuminate, increase emissions or that would result in the vehicle

 7   not being able to pass a California smog check must be covered for 15-years/150,000 miles.

 8   However, MBUSA’s California Emissions Warranty for the Class Vehicles identifies only a

 9   handful of emissions parts that MBUSA contends qualify for the California Emissions

10   Warranty’s 15-year/150,000-mile warranty coverage. That list, generated by MBUSA, for its

11   own financial benefit to save warranty costs, is woefully inadequate and incomplete and fails to

12   identify, or provide extended warranty coverage for, all of the emissions related parts that, in

13   fact, qualify for extended 15-year/150,000-mile coverage under Section 1962.1.

14          11.     MBUSA is acting as alleged herein in order to limit its warranty exposure. By

15   narrowly self-defining the parts that are required to be covered under the California Emissions

16   Warranty, MBUSA is able to reduce the amount of money that MBUSA spends on warranty-

17   related repairs, knowing that most if not all dealerships or consumers will not investigate or

18   understand what components should actually and correctly be covered under the California

19   Emissions Warranty as required by the California Code of Regulations.

20          12.     As a result of MBUSA’s conduct, Plaintiff and Class members have paid and are

21   continuing to pay out of pocket for repairs that should be covered under the California

22   Emissions Warranty.

23          13.     Plaintiff’s theory does not depend on the premise that CARB was deceived by

24   the information that MBUSA submitted, or that CARB ever expressed a concern about

25   MBUSA’s classification of components as being covered by the California Emissions Warranty.

26   Plaintiff is not accusing CARB of mismanagement or blaming CARB for MBUSA’s inaccuracy.

27   MBUSA is alone is responsible for selecting and identifying to CARB the parts that MBUSA

28   has unilaterally identified as being covered by the California Emissions Warranty, as part of its

                                                      4
                                           CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 5 of 22 Page ID #:5




 1   application for vehicle certification. That list may be correct as far as it goes or as far as CARB

 2   may know. But, as Plaintiff alleges, the list of parts MBUSA submitted to CARB was

 3   incomplete, as evidenced by Plaintiff’s own experience.

 4                                    JURISDICTION AND VENUE

 5          14.     This Court has original jurisdiction over the subject matter of this action

 6   pursuant to 28 U.S.C. § 1332(d)(2)(A) because: (i) members of the Class are citizens of a state

 7   different from that of MBUSA; and (ii) aggregating the claims of individual Class members,

 8   the total matter in controversy exceeds the sum or value of $5,000,000, exclusive of interests

 9   and costs. Further, 28 U.S.C. § 1332(d)(5) does not apply because (i) MBUSA is not a state,

10   state official, or other governmental entity against whom the Court may be foreclosed from

11   ordering relief, and (ii) the number of members of the Class in the aggregate exceeds 100.

12          15.     This Court has personal jurisdiction over MBUSA because MBUSA has

13   sufficient minimum contacts with California, having intentionally availed itself of the

14   California market so as to render the exercise of jurisdiction over it by this District Court

15   consistent with traditional notions of fair play and substantial justice.

16          16.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 because MBUSA

17   conducts business within the State of California, has failed to designate with the office of the

18   California Secretary of State a principal place of business in California, and a substantial part

19   of the events giving rise to the claims alleged herein occurred in this District.

20                                               PARTIES

21          17.     Plaintiff Joey Schimmel is, and at all times relevant hereto has been, a resident

22   and citizen of the State of California, County of Ventura.

23          18.     MBUSA was and is, upon information and belief, a Delaware limited liability

24   company doing business in California.

25          19.     The true names and capacities of Defendants sued in this Complaint as Does 1

26   through 10, inclusive, are currently unknown to Plaintiff, and therefore Plaintiff sues such

27   Defendants by such fictitious names.

28   ///

                                                       5
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 6 of 22 Page ID #:6




 1          20.        Plaintiff is informed and believes, and thereon alleges, that DOES 1 through 10

 2   were the partners, agents, owners, shareholders, managers, or employees of MBUSA at all

 3   relevant times.

 4          21.        Plaintiff is informed and believes, and on that basis alleges that each of the

 5   fictitiously named Defendants was in some manner legally responsible for the actionable and

 6   unlawful actions, policies and practices as alleged herein. Plaintiff will amend this Complaint to

 7   set forth the true names and capacities of said Defendants, along with the appropriate charging

 8   allegations, when the same have been ascertained, as may be necessary. Each reference in this

 9   Complaint to “MBUSA” or “Defendant” is also a reference to all Defendants sued as Does 1

10   through 10.

11          22.        Plaintiff reserves the right to expand, limit, modify, or amend these allegations at

12   any time, based upon, inter alia, changing circumstances and/or new facts obtained during

13   discovery.

14                                           PLAINTIFF’S FACTS

15   Vehicle Purchase

16          23.        On September 5, 2017, Plaintiff purchased the Vehicle from Allen Motors, Inc.,

17   located in Thousand Oaks, California, county of Ventura. At the time of purchase, Allen

18   Motors, Inc. was an independent used vehicle dealership, authorized to sell vehicles in the state

19   of California, and selling vehicles in the state of California.

20          24.        At the time that Plaintiff purchased the Vehicle, the Vehicle still had in place the

21   remainder of the California Emissions Warranty. Plaintiff received a warranty booklet. The

22   warranty booklet provided to Plaintiff indicated that the Vehicle’s warranty included coverage

23   pursuant to the California Emissions Warranty.

24   Repairs to the Vehicle

25          25.        On December 20, 2017, at 73,209 miles, Plaintiff presented the Vehicle to Silver

26   Star A.G., LTD (“Silver Star”), a MBUSA factory authorized repair facility, for repairs. At the

27   time of presentation, the Vehicle was still covered under the California Emissions Warranty.

28   Plaintiff complained that while filling up the fuel tank all the way, there was a strong gas odor in

                                                         6
                                              CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 7 of 22 Page ID #:7




 1   the garage. Silver Star diagnosed the Vehicle, interrogating the data in the Vehicle. The data

 2   identified a fault code which indicated that the Vehicle had a very fine leak in the evaporative

 3   emissions control system. Silver Star physically inspected the Vehicle and found that the

 4   Vehicle was leaking gas from the fuel delivery module on the right and left side. Silver Star

 5   advised Plaintiff that the repair was not covered under warranty and provided Plaintiff with a

 6   written estimate relating to the repair. The estimate indicated that the repair would cost

 7   $1,458.08. Plaintiff declined to pay for the repair. Silver Star charged Plaintiff $79.96 to

 8   diagnose the defect. Pursuant to CCR Title 13 Section 1962.1, 2035, 2037 and 2038, the defect

 9   identified by Silver Star fell within the California Emissions Warranty. The cost to diagnose and

10   repair the defect should have been covered by MBUSA. MBUSA did not extend coverage

11   relating to the repairs. As a result, Plaintiff suffered damage.

12          26.     On February 28, 2018, at 76,324 miles, Plaintiff presented the Vehicle to Silver

13   Star for repairs. At the time of presentation, the Vehicle was still covered under the California

14   Emissions Warranty. Plaintiff complained that there was a strong fuel smell from the Vehicle

15   after the Vehicle was filled up with gas. Silver Star referenced the prior diagnosis and proceeded

16   to replace the fuel delivery module and suction jet pump. The repair record indicates that the

17   Fuel Filter Unit, part # 221-470-17-90-28 was replaced. Plaintiff was charged for the repair.

18   Pursuant to CCR Title 13 Section 1962.1, 2035, 2037 and 2038, the defect identified by Silver

19   Star fell within the California Emissions Warranty. The cost to diagnose and repair the defect

20   should have been covered by MBUSA. MBUSA did not extend coverage relating to the repairs.

21   As a result, Plaintiff suffered damage.

22          27.     On December 29, 2020, at 133,454 miles, Plaintiff presented the Vehicle to

23   Silver Star for repairs. At the time of presentation, the Vehicle was still covered under the

24   California Emissions Warranty. Plaintiff complained that the check engine light was on and that

25   the Vehicle felt like it was running rough. Silver Star found that the coolant thermostat was

26   failing, causing the check engine light to come on. Silver Star also found that the intake

27   manifold tumble flaps were broken, causing the check engine light to come on. Silver Star

28   advised Plaintiff that Plaintiff would have to pay for the repairs. Plaintiff declined to pay for the

                                                       7
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 8 of 22 Page ID #:8




 1   repairs. Plaintiff was charged a $195.00 diagnostic fee. Pursuant to CCR Title 13 Section

 2   1962.1, 2035, 2037 and 2038, the defect identified by Silver Star fell within the California

 3   Emissions Warranty. The cost to diagnose and repair the defect should have been covered by

 4   MBUSA. MBUSA did not extend coverage relating to the repairs. As a result, Plaintiff suffered

 5   damage.

 6          28.     MBUSA’s conduct violates California’s unfair business practices statute,

 7   California Business and Professions Code section 17200, et seq. (the “UCL”), and violates the

 8   Consumers Legal Remedies Act, Civil Code section 1750, et seq.

 9          29.     Plaintiff and other members of the Class have suffered damage as a result of

10   MBUSA’s wrongful conduct.

11          30.     On January 8, 2021, pursuant to California Civil Code Section 1782, counsel for

12   Plaintiff sent MBUSA a letter, notifying MBUSA in writing of Plaintiff’s claims under the

13   Consumers Legal Remedies Act relating to said MBUSA Warranty concealment. Said letter

14   provided MBUSA with an opportunity to take actions to remedy said unlawful practices.

15          31.     On November 12, 2019, MBUSA’s counsel sent a letter in response, indicating in

16   essence that MBUSA had done nothing wrong. The letter indicated that, “As a goodwill

17   gesture”, MBUSA would arrange for the diagnosis and appropriate coverage of repairs to the

18   Vehicle if the coolant thermostat still needed repairs, and that MBUSA would also reimburse

19   Plaintiff for the February 28, 2018 replacement of the fuel filter unit. MBUSA did not offer to

20   reimburse Plaintiff for the diagnostic fees that had already been wrongfully charged to Plaintiff,

21   as identified herein, and did not agree to change its wrongful warranty practices, as requested by

22   Plaintiff in the January 8, 2021 notice. Furthermore, despite MBUSA’s representation that

23   reimbursement would be made relating to the February 28, 2018 repair, no reimbursement has

24   been forthcoming.

25          32.     By failing to provide a 15-year 150,000-mile warranty for repairs that are by

26   operation of law covered under the California Emissions Warranty, MBUSA has violated the

27   UCL and CLRA.

28   ///

                                                      8
                                           CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 9 of 22 Page ID #:9




 1                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

 2          33.     Plaintiff re-alleges and incorporates by reference each allegation set forth above.

 3          34.     Plaintiff brings this class action pursuant to Federal Rules of Civil Procedure

 4   Rules 23(a), (b)(2) and (b)(3) on behalf of himself and members of the Class as defined below.

 5          35.     Excluded from the Class are Defendant, and its subsidiaries and affiliates; its

 6   current and former officers, directors, and employees (and members of their immediate

 7   families); and the legal representatives, heirs, successors or assigns of any of the foregoing.

 8          36.     All claims alleged herein arise under California law for which Plaintiff seeks

 9   relief authorized by California law.

10          37.     Plaintiff’s proposed class (“Class Members”) consists of and is defined as

11   follows:

12                  All persons in California who, within the last four years, have been
                    owners or lessees of Class Vehicles and who have paid for
13                  diagnosis, labor and parts relating to repairs that should have been
                    covered under the California Emissions Warranty for 15-years or
14                  150,000 miles (the “Class”).
15          38.     Plaintiff’s proposed subclass consists of and is defined as follows:

16                  All persons in California who, within the last four years, have been
                    owners or lessees of Class Vehicles and who have paid for
17                  diagnosis, labor and parts relating to defective fuel delivery
                    modules, defective suction jet pumps, defective fuel filter units,
18                  defective coolant thermostats and defective intake manifolds that
                    should have been covered under the California Emissions Warranty
19                  for 15 -years or 150,000 miles (the “Subclass”).
20          39.     On behalf of the Class and Subclass, Plaintiff seeks injunctive relief requiring

21   MBUSA to identify all of the parts or components that should have been, and that should be,

22   properly covered under the 15-year and 150,000 mile California Emissions Warranty relating to

23   the Class Vehicles.

24          40.     On behalf of the Class and Subclass, Plaintiff also seeks reimbursement for the

25   money wrongfully paid by Plaintiff and the Class relating to repairs that should have been

26   covered by MBUSA under the 15-year and 150,000 mile California Emissions Warranty during

27   the Class period.

28   ///

                                                       9
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 10 of 22 Page ID #:10




 1           41.    Plaintiff reserves the right to redefine the Class and Subclass and to add

 2   subclasses as appropriate based on further investigation, discovery, and specific theories of

 3   liability.

 4           42.    Plaintiff reserves the right, based on further investigation and discovery, to

 5   redefine or expand the Class and/or to add subclasses to include other warranted parts. Further,

 6   per the terms of the warranty book, the “California Emission System Warranties apply to

 7   vehicles registered in California, Connecticut, Delaware, Maine, Maryland, Massachusetts, New

 8   Jersey, Oregon, Pennsylvania, Rhode Island, Vermont, and Washington.” Therefore, Plaintiff

 9   reserves the right to expand the Class or subclass to include the same parts on vehicles

10   registered in states other than California.

11           43.    As required by Fed. R. Civ. P. 23(a)(2) and (b)(3), there are questions of law and

12   fact common to the Class, and those common questions predominate over any questions

13   affecting only individual members. Among the common questions of law and fact include:

14           (a)    Whether MBUSA has failed, and is failing, to comply with the California

15                  Emissions Warranty relating to the Class Vehicles by failing to provide a 15-year

16                  and 150,000 mile California Emissions Warranty coverage for all parts that

17                  should be defined by MBUSA as warranted parts pursuant to the CCR.

18           (b)    Whether MBUSA has failed, and is failing, to identify for Class Members and

19                  dealerships all of the parts relating to Class Vehicles that should be identified as

20                  covered under the 15-year and 150,000 mile California Emissions Warranty.

21           (c)    Whether MBUSA has engaged in, and is engaging in, a systematic business

22                  practice of intentionally failing to identify all of the parts of the Class Vehicles

23                  that should be identified covered under the 15-year and 150,000 mile California

24                  Emissions Warranty.

25           (d)    Whether MBUSA has failed, and is failing, to identify all of the parts of the Class

26                  Vehicles that should be identified covered by the 15-year and 150,000 mile

27                  California Emissions Warranty in an effort to reduce the amount of money that

28                  MBUSA spends on warranty related repairs.

                                                      10
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 11 of 22 Page ID #:11




 1         (e)   Whether MBUSA’s conduct of failing to identify all of the parts of the Class

 2               Vehicles that should be identified as covered by the 15-year and 150,000 mile

 3               California Emissions Warranty results in consumers suffering financial loss.

 4         (f)   Whether MBUSA’s conduct of failing to identify all of the parts of the Class

 5               Vehicles that should be identified as covered by the 15-year and 150,000 mile

 6               California Emissions Warranty results in wrongfully minimizing the amount of

 7               money that MBUSA has to pay out in warranty claims.

 8         (g)   Whether MBUSA’s conduct of failing to identify all of the parts of the Class

 9               Vehicles that should be identified as covered by the 15-year and 150,000 mile

10               California Emissions Warranty violates California law.

11         (h)   Whether MBUSA has engaged in, and is engaging in, unlawful and unfair

12               business practices in violation of California Business & Professions Code section

13               17200, et seq. with regard to MBUSA’s failure to identify all of the warranted

14               parts of the Class Vehicles that should be covered by the 15-year and 150,000

15               mile California Emissions Warranty.

16         (i)   Whether Plaintiff and Class members are entitled to injunctive relief regarding

17               MBUSA’s failure to identify all of the warranted parts of the Class Vehicles that

18               should be covered by the 15-year and 150,000 mile California Emissions

19               Warranty.

20         (j)   The appropriate amount of restitution, or monetary penalties resulting from

21               MBUSA’s violations of California law.

22         (k)   Whether MBUSA has engaged in, and is engaging, in concealment relating to

23               MBUSA’s failure to identify all of the warranted parts of the Class Vehicles that

24               should be covered by the 15-year and 150,000 mile California Emissions

25               Warranty.

26         (l)   Whether MBUSA has violated and is violating the Consumers Legal Remedies

27               Act, Civil Code section 1750, et seq., with regard to MBUSA’s failure to identify

28

                                                 11
                                       CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 12 of 22 Page ID #:12




 1                  all of the warranted parts of the Class Vehicles which should be covered by the

 2                  15-year and 150,000 mile California Emissions Warranty.

 3          44.     Numerosity: As required by Fed. R. Civ. P. 23(a)(1), the members of the Class

 4   are so numerous that joinder of all Class members would be unfeasible and impractical, and the

 5   resolutions of their claims through the procedure of a class action will be of benefit to the

 6   Parties and the Court. The membership of the entire Class is unknown to Plaintiff at this time;

 7   however, the Class is estimated to be greater than one hundred (100) individuals and the identity

 8   of such membership is readily ascertainable by inspection of Defendant’s records.

 9          45.     Typicality: As required by Fed. R. Civ. P. 23(a)(3), Plaintiff’s claims are typical

10   of the claims of all Class members since Plaintiff and all members of the Class suffered

11   damages as result of Defendant’s concealment and wrongful conduct set forth herein.

12          46.     Adequacy: As required by Fed. R. Civ. P. 23(a)(4), Plaintiff will fairly and

13   adequately protect the interests of the members of the Class. Plaintiff has no interests adverse or

14   antagonistic to those of the Class and has retained counsel competent and experienced in class

15   action litigation who will zealously prosecute this matter on behalf of the Class to its conclusion

16          47.     Superiority: As required by Fed. R. Civ. P. 23(b)(3), the nature of this action

17   makes the use of class action adjudication superior to other methods. A class action will achieve

18   economies of time, effort, and expense as compared with separate lawsuits, and will avoid

19   inconsistent outcomes because the same issues can be adjudicated in the same manner and at the

20   same time for the entire class.

21          48.     Defendant keeps extensive computerized records of its customers. Defendant has

22   one or more databases through which a significant majority of Class members may be identified

23   and ascertained, and it maintains contact information, including email and home mailing

24   addresses, through which notice of this action could be disseminated in accordance with due

25   process requirements.

26          49.     Class certification of Plaintiff’s claims is also appropriate pursuant to Fed. R.

27   Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable

28

                                                     12
                                           CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 13 of 22 Page ID #:13




 1   to Plaintiff and the Class, making appropriate both declaratory and injunctive relief with respect

 2   to Plaintiff and the Class.

 3                        TOLLING OF THE STATUTE OF LIMITATIONS

 4             50.   MBUSA has actively engaged in misleading, and dishonest conduct relating to

 5   its failure to properly identify parts of the Class Vehicles that should be identified as covered

 6   under the 15-year and 150,000 mile California Emissions Warranty. Despite acting diligently,

 7   Plaintiff and the Class cannot be reasonably expected on their own to learn or discover what

 8   parts and repairs of the Class Vehicles should be identified as warranted parts covered under the

 9   15-year and 150,000 mile California Emissions Warranty. Therefore, the discovery rule is

10   applicable to the claims asserted by Plaintiff and members of the Class, and the statute of

11   limitations for bringing the claims set forth herein should be tolled.

12             51.   MBUSA has actual and constructive knowledge that it is violating California law

13   by failing to identify all of the parts of the Class Vehicles that should be identified as warranted

14   parts, and by failing to provide a 15-year and 150,000 mile California Emissions Warranty

15   relating to said parts. MBUSA has concealed from Plaintiff and members of the Class that

16   MBUSA is violating California law as set forth herein.

17             52.   Any applicable statute of limitation is tolled by MBUSA’s knowledge, active

18   concealment, and wrongful conduct set forth herein. MBUSA is further estopped from relying

19   on any statute of limitation because of its concealment set forth herein.

20                                      FIRST CLAIM FOR RELIEF

21                           Violation of California Unfair Competition Law

22                                 (Cal. Bus. & Prof. Code §§ 17200, et seq.)

23             53.   Plaintiff re-alleges and incorporates by reference each allegation set forth above.

24             54.   California Business and Professions Code section 17200, et seq. (the “UCL”)

25   prohibits “any unlawful, unfair or fraudulent business act or practice.” MBUSA has committed

26   acts of unfair competition proscribed by the UCL, including the acts and practices alleged

27   herein.

28   ///

                                                       13
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 14 of 22 Page ID #:14




 1           55.     The UCL imposes strict liability. Plaintiff need not prove that MBUSA

 2   intentionally or negligently engaged in unlawful or unfair business practices – only that such

 3   practices occurred.

 4           56.     MBUSA is a “person” as defined by Business & Professions Code § 17201.

 5           57.     As a direct and proximate result of MBUSA’s acts and practices in violation of

 6   the UCL, Plaintiff and members of the Class have suffered injury in fact and lost money or

 7   property as set forth above and will continue to do so.

 8                                             Unlawful Prong

 9           58.     A business practice is “unlawful” under the UCL if it is forbidden by law or

10   regulations, including standard of professional conduct. The violation of any law or regulation

11   may serve as the predicate for a violation of the “unlawful” prong of the UCL.

12           59.     MBUSA failed to comply with the California Emissions Warranty requirements

13   regarding the Class Vehicles pursuant to the CCR by failing to provide 15-year and 150,000

14   mile warranty coverage for the parts and labor cost to diagnose and repair parts covered under

15   the California Emissions Warranty. This conduct is a violation of CCR Title 13 Section 1962.1,

16   2035, 2037 and 2038, and is unlawful. The failure has resulted in damage to Plaintiff and

17   members of the Class.

18           60.     Moreover, while Plaintiff does not yet know the specific information that

19   MBUSA did or did not provide to CARB with respect to what parts of the Class Vehicles should

20   be covered by the 15-year 150,000 mile California Emissions Warranty. On information and

21   belief, MBUSA unlawfully did not designate to CARB all of the parts of the Class Vehicles that

22   should have 15-year and 150,000 mile California Emissions Warranty coverage.

23           61.     MBUSA’s conduct also violates the unlawful prong in that MBUSA has violated

24   the CLRA as further alleged below.

25           62.     MBUSA’s acts of unlawful competition as set forth above present a continuing

26   threat and will persist and continue to do so unless and until this Court issues appropriate

27   injunctive relief. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia, C.C.P.

28   Section 1021.5.

                                                      14
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 15 of 22 Page ID #:15




 1                                               Unfair Prong

 2           63.     MBUSA’s conduct violates the unfair prong of the UCL.

 3           64.     An act or practice is unfair if the consumer injury is substantial, is not

 4   outweighed by any countervailing benefits to consumers or to competition and is not an injury

 5   the consumers themselves could reasonably have avoided. An act or practice also is unfair if it

 6   offends an established public policy or is immoral, unethical, oppressive, unscrupulous or

 7   substantially injurious to consumers. An act or practice also is unfair if Plaintiff’s claims are

 8   “tethered” to specific constitutional, statutory or regulatory provisions. MBUSA’s conduct

 9   violates all of these definitions.

10           65.     As alleged above, MBUSA engages and has engaged in a systematic business

11   practice of intentionally failing to identify in the Class Vehicles’ warranty booklet at the time of

12   distribution, and in resources provided to its dealerships, numerous parts of the Class Vehicles

13   that MBUSA is obligated to identify as being covered by the 15-year 150,000 mile California

14   Emissions Warrranty by operation of law, including specifically the parts referenced in the

15   subclass. MBUSA does this in an effort to reduce the amount of money that MBUSA spends on

16   warranty-related repairs knowing that it would be very difficult if not impossible for most

17   consumers to discover this unlawful conduct. If MBUSA complied with California law and

18   properly identified all of the parts of the Class Vehicles that should be identified as covered

19   under the California Emissions Warranty, then MBUSA dealerships would properly provide

20   warranty coverage for said warranted parts.

21           66.     Further, MBUSA’s conduct is unfair because it intentionally refuses to provide

22   warranty coverage for the sole purpose of wrongfully limiting its warranty claims, with no

23   regard for the fact that the public is being forced to pay for repairs which should be covered

24   under the 15-year and 150,000 mile California Emissions Warranty. Plaintiff and members of

25   the Class have suffered injury in fact and lost money or property as a result of MBUSA’s unfair

26   business acts and practices as set forth in detail.

27           67.     MBUSA’s failure to properly identify the all of the parts of the Class Vehicles

28   that should be provided 15-year 150,000 miles California Warranty Coverage is a uniform,

                                                      15
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 16 of 22 Page ID #:16




 1   systematic, and intentional business practice on the part of MBUSA to minimize the amount of

 2   money that MBUSA has to pay out in warranty claims. This conduct violates California law.

 3             68.   As a direct and proximate result of MBUSA’s acts and practices in violation of

 4   the UCL, Plaintiff and members of the Class have paid out of pocket to repair or replace parts of

 5   the Class Vehicles that should have been covered by MBUSA under the 15-year and 150,000

 6   mile California Emissions Warranty. As a result, consumers have been forced to pay out of

 7   pocket to repair or replace vehicle components that should be covered under warranty is clearly

 8   unfair.

 9             69.   MBUSA’s conduct does not benefit consumers or competition. Plaintiff and

10   members of the Class could not reasonably avoid the injury each of them suffered or will suffer,

11   which injury is substantial. MBUSA’s conduct only benefits MBUSA, by MBUSA wrongfully

12   avoiding having to pay warranty claims which should be covered by the 15-year and 150,000

13   mile California Emissions Warranty.

14             70.   The gravity of the consequences of MBUSA’s conduct as described above

15   outweighs the justification, motive or reason therefor, is immoral, unethical and unscrupulous.

16             71.   MBUSA’s conduct also offends established public policy that is tethered to

17   legislatively declared policies as set forth in the laws detailed above, including California laws

18   and regulations regarding California’s Emission Control System Warranty Requirements, or is

19   substantially injurious to the public, for the reasons set forth above.

20             72.   To the extent that any definition of “unfair” requires a balancing test or weighing

21   various factors, such an inquiry is fact intensive and requires a full factual record as to

22   MBUSA’s justification and motives for its conduct, and as to the impact of MBUSA’s conduct

23   on Plaintiff and Class members.

24             73.   MBUSA’s acts of unfair competition as set forth above present a continuing

25   threat and will persist and continue to do so unless and until this Court issues appropriate

26   injunctive relief. Plaintiff also seeks attorneys’ fees and costs pursuant to, inter alia, C.C.P. §

27   1021.5.

28   ///

                                                      16
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 17 of 22 Page ID #:17




 1                                            Deceptive Prong

 2          74.     Plaintiff’s claim under this prong is predicated on omissions, not

 3   misrepresentations. While the warranty booklet for Class Vehicles claims to identify all of the

 4   parts covered under the 15-year and 150,000 mile California Emissions Warranty, the warranty

 5   booklet omits numerous parts that that should have been listed as covered by the 15-year and

 6   150,000 mile California Emissions Warranty.

 7          75.     MBUSA engages in a uniform and systematic business practice of intentionally

 8   failing to identify in the MBUSA warranty booklet, and in resources provided to its dealerships,

 9   all of the parts of the Class Vehicles which should be covered under the 15-year and 150,000

10   mile California Emissions Warranty. This has intentionally misled consumers with regard to

11   what parts are covered under the 15-year and 150,000 mile California emissions warranty, and

12   reduced the amount of money that MBUSA spends on warranty-related repairs. If MBUSA

13   complied with California law, and properly identified all parts of Class Vehicles as covered

14   under the California Emissions Warranty which should be identified as such, then MBUSA

15   dealerships would properly provide warranty coverage for said warranted parts.

16          76.     MBUSA’s wrongful conduct is a systematic and intentional business practice on

17   the part of MBUSA to minimize the amount of money that MBUSA has to pay out in warranty

18   claims. This conduct violates California law.

19          77.     Said conduct is likely to deceive an ordinary consumer as MBUSA concealed

20   this information from consumers and from MBUSA’s dealerships, in an effort by MBUSA to

21   minimize the amount of money that MBUSA has to pay out in warranty claims. One of the ways

22   MBUSA misleads consumers relates to the information that MBUSA provides to consumers in

23   the MBUSA warranty book. MBUSA intentionally omits information from the warranty book

24   by intentionally failing to classify all of the parts of the Class Vehicles as parts that should be

25   covered under the 15-year and 150,000 mile California emissions warranty.

26          78.     Plaintiff and the Class have justifiably relied on the information in the warranty

27   booklet about what parts of the Class Vehicles should be covered under the 15-year 150,000

28

                                                      17
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 18 of 22 Page ID #:18




 1   California Emissions Warranty have been deceived and suffered damage as a result of

 2   MBUSA’s intentional and wrongful conduct.

 3          79.     MBUSA is fully aware of its obligations pursuant to the CCR and purports to

 4   comply with them. However, in derogation if its legal obligations, MBUSA willfully and

 5   intentionally conceals from consumers, and from the MBUSA dealerships, the all of the parts of

 6   the Class Vehicles that should be covered by the 15-year 150,000 mile California Emissions

 7   Warranty, in order to reduce the amount of money that MBUSA has to pay in warranty claims.

 8          80.     MBUSA is and was under a duty to disclose to consumers and to its dealerships

 9   all of the parts of the Class Vehicles that should be covered under the 15-year 150,000 miles

10   California Emissions Warranty.

11          81.     MBUSA is and was further under a duty to disclose to consumers and to its

12   dealerships all of the parts of the Class Vehicles which it is required to cover under the 15-year

13   and 150,000 mile California Emissions Warranty because:

14          (1)     MBUSA is and was in a superior position to know the true state of facts about

15                  the duration of the 15-year and 1500,000 mile California Emissions Warranty

16                  and which parts of the Class Vehicles should be covered;

17          (2)     MBUSA has made partial disclosures about the extent of the 15-year and

18                  150,000 mile California Emissions Warranty;

19          (3)     MBUSA has actively concealed and failed to identify all of the parts of the Class

20                  Vehicles that are covered under the 15-year and 150,000 mile California

21                  emissions warranty; and,

22          (4)     Members of the Class, including Plaintiff, have suffered actual loss due to

23                  MBUSA’s concealment and false representations.

24          82.     The facts concealed and not disclosed by MBUSA to Plaintiff and members of

25   the Class are material. Had Plaintiff and members of the Class known the true extent of the 15-

26   year and 150,000 mile California Emissions Warranty, and had MBUSA been truthful to its

27   dealerships and members of the Class with regard to identifying all of the parts and repairs of

28   the Class Vehicles that are covered under the 15-year and 150,000 mile California Emissions

                                                     18
                                           CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 19 of 22 Page ID #:19




 1   Warranty, Plaintiff and members of the Class would have been able to avoid spending money in

 2   order to repair MBUSA vehicles sold and leased in California. As a result, Plaintiff and

 3   members of the Class have suffered damage.

 4           83.     In order to minimize the amount of money that MBUSA spends on warranty

 5   related repairs, MBUSA continues to conceal the parts of the Class Vehicles that should be

 6   covered under the 15-year and 150,000 mile California Emissions Warranty.

 7           84.     Furthermore, MBUSA has refused to, and continues to refuse to provide 15-year

 8   and 150,000 mile California Emissions Warranty coverage relating to all repairs of the Class

 9   Vehicles which should be covered under said warranty pursuant to California law. This refusal

10   is intentional, willful, unfair, and unlawful.

11                                   SECOND CLAIM FOR RELIEF

12                       Violation of California Consumers Legal Remedies Act

13                                     (Cal. Civil Code §§ 1750 et seq.)

14           85.     Plaintiff re-alleges and incorporates by reference each allegation set forth above.

15           86.     MBUSA has violated Section 1770 of the California Consumers Legal Remedies

16   Act, Cal. Civ. Code Section 1750, et seq. (the “CLRA”). The violation results from MBUSA’s

17   failure to keep its promise to the State of California, and members of the Class, including

18   Plaintiff, that it would honor the terms of the MBUSA warranty, and by doing so, that it would

19   honor the terms of the CCR. Furthermore, the MBUSA warranty booklet provided by MBUSA

20   to consumers, including Plaintiff, specifically references the California Emissions Warranty, and

21   both inferentially and specifically represents that it will honor the terms of the CCR, however

22   MBUSA has refused, and continues to refuse to honor the terms of the CCR, as stated herein.

23           87.     Plaintiff is a consumer who was wrongfully required to pay for repairs which

24   should have been paid for by MBUSA pursuant to the CCR. The Vehicle was presented by

25   Plaintiff for repairs at MBUSA authorized repair facilities, in compliance with the terms and

26   conditions of the MBUSA warranty. The Vehicle required repairs which should have been

27   covered pursuant to the CCR, based upon the Vehicle’s mileage and age. MBUSA wrongfully

28

                                                      19
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 20 of 22 Page ID #:20




 1   failed and refused to pay for the warranty repairs due to the unlawful pattern and practice set

 2   forth herein. Thus, Plaintiff suffered damage.

 3          88.     MBUSA knows that it is violating the terms of the CCR, however MBUSA

 4   intentionally violates the CCR in order to save money. Plaintiff and members of the Class are

 5   generally unaware of the terms and scope of the CCR, thus MBUSA is able to get away with

 6   said wrongful conduct. As a result, Plaintiff and members of the Class have suffered damage.

 7   MBUSA engages in a systemic pattern of denying warranty claims relating to Class Vehicles

 8   under the CCR relating to parts which are actually covered under the California Emissions

 9   Warranty for 15-years or 150,000 miles.

10          89.     Plaintiff and members of the Class have presented MBUSA vehicles to MBUSA

11   authorized repair facilities for repairs that should have been covered under the CCR, but

12   coverage has been wrongfully denied to them. As a result, Plaintiff and members of the Class

13   have thus suffered damage. Plaintiff brings this claim on behalf of himself and the Class.

14          90.     MBUSA’s conduct in warranting, advertising, leasing, selling and distributing

15   vehicles in the State of California, while at the same time knowingly and wrongfully failing to

16   honor the terms of the CCR, constitutes the following violations of Section 1770:

17          (a)     MBUSA represents and has represented that the Class Vehicles sold and leased

18                  in the State of California have characteristics or benefits which they did not have

19                  (in violation of Section 1770(a)(5));

20          (b)     MBUSA has falsely represented that the Class Vehicles sold and leased in the

21                  State of California were of a particular standard, quality, or grade when they

22                  were of another (in violation of Section 1770(a)(7)); and,

23           (c)    MBUSA advertised the Class Vehicles that have been sold and leased in the State

24                  of California with the intent not to sell them as advertised (in violation of Section

25                  1770(a)(9)).

26          91.     Civil Code section 1780(a) provides that any consumer who suffers damage as a

27   result of a violation of the CLRA may bring an action to recover: 1) actual damages, but in no

28   case shall the total award of damages in a class action be less than $1,000; 2) an order enjoining

                                                     20
                                           CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 21 of 22 Page ID #:21




 1   the methods, acts, or practices; 3) restitution of property; 4) punitive damages; and 5) any other

 2   relief that the court deems proper.

 3             92.    Civil Code section 1781 provides that Plaintiff may pursue this case as a class

 4   action.

 5             93.    Plaintiff requests injunctive relief pursuant to Civil Code 1782(d).

 6             94.    Plaintiff is entitled to attorney fees pursuant to Civil Code section 1780(e).

 7                                         PRAYER FOR RELIEF

 8             WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, prays for

 9   relief and judgment against MBUSA as follows:

10             (a)    An order certifying the proposed Class designating Plaintiff as named

11   representative of the Class, and designating the Plaintiff’s Counsel as Class Counsel;

12             (b)    A declaration that MBUSA is financially responsible for notifying all Class

13   members about the wrongful conduct set forth herein;

14             (c)    An order enjoining MBUSA from further deceptive distribution, sales, and

15   lease practices, and to reimburse both Plaintiff and the Class for the money wrongfully paid

16   by Plaintiff and members of the Class relating to repairs to Class Vehicles which should have

17   been covered by MBUSA under the 15-year and 150,000 mile California Emissions Warranty;

18             (d)    An award to Plaintiff and members of the Class of compensatory, exemplary,

19   and statutory damages, including interest, in an amount to be proven at trial;

20             (e)    An award to Plaintiff and members of the Class of any repair costs they are

21   owed;

22             (f)    A declaration that MBUSA must disgorge, for the benefit of the Class, all or

23   part of the ill-gotten profits it received as a result of the wrongful conduct set forth herein, or

24   make full restitution to Plaintiff and members of the Class;

25             (g)    An award of attorneys’ fees and costs, as allowed by law;

26             (h)    An award of attorneys’ fees and costs pursuant to California Code of Civil

27   Procedure § 1021.5;

28             (i)    An award of pre-judgment and post-judgment interest;

                                                       21
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-04973-CAS-AS Document 1 Filed 06/18/21 Page 22 of 22 Page ID #:22




 1          (j)     Leave to amend the Complaint to conform to the evidence produced at trial;

 2   and

 3          (k)     Other relief as may be appropriate under the circumstances.

 4                                    DEMAND FOR JURY TRIAL

 5          Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby demands a trial

 6   by jury as to all claims so triable.

 7

 8   Dated: June 18, 2021                             Respectfully submitted,

 9                                                    THE LAW OFFICE OF ROBERT STARR
10
                                                                  /S/
11                                              By:
                                                             Robert L. Starr
12

13                                                        Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      22
                                            CLASS ACTION COMPLAINT
